                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

TIMOTHY CAPPS,               )
            Plaintiff,       )
                             )                                  JUDGMENT
   v.                        )
                             )                                No. 5:18-CV-133-FL
NEWMARK SOUTHERN REGION, LLC )
           Defendant.        )



Decision by Court and Jury.

That this action came before The Honorable Louise Wood Flanagan, United States District Judge,
for bench trial September 29, 2020 and October 2, 2020.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 22, 2020, and for the reasons set forth more specifically therein, that judgment is entered
in favor of defendant 1) on plaintiff’s claims for breach of contract and breach of implied convenant
of good faith and fair dealing, and 2) on defendant’s counterclaim for breach of contract.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant shall recover
from plaintiff $767,085.88, on its counterclaim, subject to setoff by defendant of $375,521.00 in
withheld commissions due to plaintiff.

This Judgment Filed and Entered on December 22, 2020, and Copies To:
Caroline P. Mackie, David William Long, John P. Barry, Pietro A. Deserio, John Michael
Durnovich (via CM/ECF Notice of Electronic Filing)
David A. Paul, Johnathan D. Sasser, Samantha Springer, Miguel Lopez, Nirav Shah (via
CM/ECF Notice of Electronic Filing)

December 22, 2020                     PETER A MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 5:18-cv-00133-FL Document 247 Filed 12/22/20 Page 1 of 1
